                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       KIMBERLY B. WALTON,                             Case No. 3:18-cv-01267-JD
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE SUMMARY JUDGMENT
                                                 v.
                                   9
                                                                                           Re: Dkt. Nos. 15, 20
                                  10       ANDREW SAUL,1
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Walton challenges a decision of a Social Security Administration (“SSA”)

                                  14   administrative law judge (“ALJ”) that denied her application for supplemental security income

                                  15   (“SSI”) under Title XVI of the Social Security Act. The parties filed cross-motions for summary

                                  16   judgment. Dkt. Nos. 15, 20. Walton also filed a reply brief in opposition to defendant’s cross-

                                  17   motion and in support of her motion for summary judgment. Dkt. No. 21. Walton’s motion is

                                  18   granted, and the case is remanded to the SSA for further proceedings consistent with this order.

                                  19   Defendant’s motion is denied.

                                  20          In a decision dated January 4, 2017, the ALJ found that Walton suffers from a number of

                                  21   severe physical and mental impairments, including depression, posttraumatic stress disorder,

                                  22   hypertension, obesity and degenerative disc disease. Administrative Record (“AR”) at 27.

                                  23   Uncontroverted evidence in the record also indicates that Walton suffers from sciatic nerve

                                  24   damage that causes her great pain in her left leg. The ALJ determined that Walton has not been

                                  25   disabled since she applied for benefits on November 3, 2014. The ALJ found that Walton has the

                                  26   residual functional capacity (“RFC”) to perform a subset of “medium work” with the following

                                  27
                                       1
                                  28    Pursuant to Federal Rule of Civil Procedure 25(d), the Court substitutes Andrew Saul,
                                       Commissioner, Social Security Administration, as defendant in this action.
                                   1   limitations: “occasional postural activities but no climbing ladders, ropes or scaffolds and frequent

                                   2   stooping,” and only “simple routine work with no more than occasional contact with coworkers

                                   3   and the public.” AR 28-29.

                                   4          In our circuit, an ALJ’s decision to deny benefits “will only be disturbed if it is not

                                   5   supported by substantial evidence or it is based on legal error” that is not harmless. Burch v.

                                   6   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (internal quotation and citation omitted). The ALJ’s

                                   7   decision in this case suffers from legal error that is not harmless.

                                   8          The ALJ erred by failing to provide specific and legitimate reasons, supported by

                                   9   substantial evidence in the record, for according more weight to the opinions of Dr. H. Samplay,

                                  10   Dr. K. Rudito, Dr. Dara Goosby and Dr. S. Regan, the state agency review physicians and

                                  11   psychologists, than that of Dr. Karen Mu, who provided Walton with outpatient psychiatric

                                  12   services since June 2015, around the time of her hospitalization at San Francisco General Hospital.
Northern District of California
 United States District Court




                                  13   AR 630-31. Our circuit distinguishes among the opinions of three types of physicians: (1) treating

                                  14   physicians; (2) examining physicians; and (3) nonexamining physicians. Garrison v. Colvin, 759

                                  15   F.3d 995, 1012 (9th Cir. 2014). As a general rule, more weight is given to the opinion of a

                                  16   treating physician than to that of an examining physician, and in turn more weight is given to the

                                  17   opinion of an examining physician than to that of a nonexamining physician. Id. Even where, as

                                  18   here, a treating or examining physician’s opinion is contradicted by another doctor, the

                                  19   Commissioner may not reject the treating or examining physician’s opinion without providing

                                  20   specific and legitimate reasons supported by substantial evidence in the record for doing so. Bray

                                  21   v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009). The ALJ can meet that

                                  22   burden by “setting out a detailed and thorough summary of the facts and conflicting clinical

                                  23   evidence, stating his interpretation thereof, and making findings.” Thomas v. Barnhart, 278 F.3d

                                  24   947, 957 (9th Cir. 2002) (citation omitted).

                                  25          In this case, the ALJ did not even state what weight she was giving to Dr. Mu’s medical

                                  26   opinion, only noting it was not entitled to “controlling weight.” AR 34. Dr. Mu was Walton’s

                                  27   treating physician and her medical opinion, as articulated in a letter co-authored with Stefanie

                                  28   Breedy, LCSW, was that “Walton’s conditions markedly limit her ability to carry out her activities
                                                                                          2
                                   1   of daily living” and that “Walton would unlikely be able to handle the stressors and

                                   2   responsibilities in a work setting.” AR 630. They concluded “Walton would be unable to manage

                                   3   the daily routines, responsibilities, and social interactions required in a work setting for the next 12

                                   4   months despite treatment and support, and she has had these limitations since before she entered

                                   5   into our care in June 2015.” AR 631. The ALJ’s rejection of Dr. Mu’s opinion that Walton would

                                   6   be unable to manage a work environment was remarkably terse.

                                   7          First, the ALJ found that Dr. Mu’s “finding is not well supported” because progress notes

                                   8   “document medications have helped control claimant’s symptoms.” AR 34. But her medical

                                   9   opinion is certainly consistent with the last progress note which reports Walton’s suicidal ideation

                                  10   and trouble performing daily activities. AR 628. The ALJ’s analysis does not constitute the

                                  11   “detailed and thorough summary of the facts and conflicting clinical evidence” required to reject a

                                  12   treating physician’s medical opinion. Thomas, 278 F.3d at 957. Moreover, our circuit has held
Northern District of California
 United States District Court




                                  13   that “[c]ycles of improvement and debilitating symptoms are a common occurrence, and in such

                                  14   circumstances it is error for an ALJ to pick out a few isolated instances of improvement over a

                                  15   period of months or years and to treat them as a basis for concluding a claimant is capable of

                                  16   working.” Garrison, 759 F.3d at 1017; see also Holohan v. Massanari, 246 F.3d 1195, 1205 (9th

                                  17   Cir. 2001) (“[The treating physicians’s] statements must be read in context of the overall

                                  18   diagnostic picture he draws. That a person who suffers from severe panic attacks, anxiety, and

                                  19   depression makes some improvement does not mean that the person’s impairments no longer

                                  20   seriously affect her ability to function in a workplace.”).

                                  21          Second, the ALJ found that Dr. Mu’s opinion was inconsistent with Walton’s “activities of

                                  22   daily living as she is able to care for herself, watch television, shop, handle finances, go outside,

                                  23   go out alone, cook and clean.” AR 34. However, there is evidence in the record that Walton’s

                                  24   depression was so severe that she sometimes was not able to leave her bed. AR 628.

                                  25   Additionally, our circuit has held, “The Social Security Act does not require that claimants be

                                  26   utterly incapacitated to be eligible for benefits, and many home activities are not easily

                                  27   transferable to what may be the more grueling environment of the workplace, where it might be

                                  28
                                                                                          3
                                   1   impossible to periodically rest or take medication.” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.

                                   2   1989).

                                   3            Third, the ALJ completely rejected parts of Dr. Mu and Ms. Breedy’s opinion without a

                                   4   legitimate reason. The ALJ claimed “the determination that the claimant is disabled is an issue

                                   5   reserved to the Commissioner . . . and even treating such opinions [sic] on such issues are never

                                   6   entitled to controlling weight or special significant [sic].” AR 34. Our circuit has held that

                                   7   physicians “may render opinions on the ultimate issue of disability -- the claimant’s ability to

                                   8   perform work.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998). “Where an ALJ does not

                                   9   explicitly reject a medical opinion or set forth specific, legitimate reasons for crediting one

                                  10   medical opinion over another, he errs.” Garrison, 759 F.3d at 1012 (citation omitted).

                                  11            There are also reasons to believe that the decision below was not based on substantial

                                  12   evidence. For example, the ALJ appears to credit Walton’s report that “she has never been
Northern District of California
 United States District Court




                                  13   psychiatrically hospitalized,” AR 28, when the administrative record clearly states that she was

                                  14   hospitalized in September 2015 for suicidal ideation and was “released to supportive housing and

                                  15   increased case management,” AR 588. Similarly, the ALJ noted that “the minimal treatment

                                  16   records reveal the claimant received routine, conservative, and non-emergency treatment since the

                                  17   application date,” but the next paragraph of the decision notes her hospitalization at San Francisco

                                  18   General Hospital for psychiatric emergency services in 2015. AR 30.

                                  19            These errors were not harmless. Our circuit has explained that an error is only harmless

                                  20   “when it was clear from the record that an ALJ’s error was inconsequential to the ultimate

                                  21   nondisability determination.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th Cir. 2006)

                                  22   (internal quotation and citation omitted). On this record, where the ALJ did not even state what

                                  23   weight she was giving the treating physician’s medical opinion, the Court cannot say the error was

                                  24   inconsequential. Because this alone is sufficient for remand, the Court declines to reach Walton’s

                                  25   other arguments of error in the ALJ’s decision.

                                  26            Walton asks that the Court direct the granting of benefits under the credit-as-true rule.

                                  27   Dkt. No. 15 at 15. But because the record as a whole does not compel a finding of disability, and

                                  28   in fact raises “serious doubt” as to whether Walton was actually disabled within the meaning of
                                                                                          4
                                   1   the Social Security Act throughout the entire claimed period, the appropriate remedy here is

                                   2   remand. Garrison, 759 F.3d at 1021; see also Treichler v. Comm’r of Soc. Sec. Admin, 775 F.3d

                                   3   1090, 1107 (9th Cir. 2014). Consequently, the Court remands the case to the SSA for further

                                   4   proceedings to determine Walton’s eligibility for benefits in a manner consistent with this opinion.

                                   5          IT IS SO ORDERED.

                                   6   Dated: October 10, 2019

                                   7

                                   8
                                                                                                   JAMES DONATO
                                   9                                                               United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
